                                        UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                             ASHEVILLE DIVISION
                                         DOCKET NO. 1:19-cv-00142-FDW
                CHRISTY LEIGH,                               )
                                                             )
                        Plaintiff,                           )
                                                             )
                vs.                                          )
                                                             )                      ORDER
                ANDREW SAUL,                                 )
                Commissioner of Social Security,             )
                                                             )
                        Defendant.                           )
                                                             )

                       THIS MATTER is before the Court on Plaintiff’s Motion for Reconsideration regarding

              the Court’s prior Order on Plaintiff’s Motion for Extension of Time (Doc. No. 12). The Court sees

              no reason that an extensive medical record should be viewed as extraordinary circumstances

              warranting a longer extension than permitted by the Court’s standard extension. Accordingly,

              Plaintiff’s Motion is DENIED.

                       IT IS SO ORDERED.



Signed: September 19, 2019




                                                             1
